Citation Nr: 0528401	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  98-21 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to restoration of the previously assigned 50 
percent disability evaluation for migraine headaches.


REPRESENTATION

Veteran represented by:     Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March to August 1992, 
and from July 1994 to September 1997. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 1998 and 
March 2003 by the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Detroit, Michigan and St. 
Petersburg, Florida.

The Board, in April 2001, remanded this case for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  

In February 2004, during the pendency of this appeal, the RO 
granted the veteran's claims for service connection for 
asthma and laryngeal dyskinesia, assigning noncompensable 
evaluations, effective September 4, 1997, which is the day 
after the veteran was separated from active service.  She has 
not appealed the evaluations assigned.  As these claims are a 
full grants of benefits, these issues are no longer before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The Board notes that the veteran submitted a Notice of 
Disagreement to the March 2003 rating decision which reduced 
the 50 percent disability evaluation afforded her migraine 
headaches.  However, a statement of the case (SOC) addressing 
the issue of restoration of this disability evaluation is not 
of record.  Since a notice of disagreement has been submitted 
with respect to this issue, a statement of the case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The issue of restoration of the previously assigned 50 
percent disability evaluation for migraine headaches 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The medical evidence establishes that the veteran is 
diagnosed with fibromyalgia, which is etiologically linked to 
her active service.


CONCLUSION OF LAW

Fibromyalgia was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5102, 5103 and 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  38 
C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to receiving proper VCAA 
notification.  However, upon review, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice did not result in prejudicial error in this case.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005)

The Board notes that the initial unfavorable decision 
occurred in September 1998, many years prior to the passage 
of the VCAA.  Therefore, it was not possible to provide the 
veteran with notice of the VCAA before the decision.  
However, subsequent notice of the laws and regulations 
effected by VCAA and the evidence and information necessary 
to substantiate the veteran's claim was provided in a January 
2003 Supplemental Statement of the Case (SSOC) and May 2003 
VCAA letter.  Moreover, in light of the fact that the Board 
is granting the benefit sought on appeal, i.e., service 
connection for fibromyalgia, the Board finds that the duties 
to notify and assist, as required by the Veterans Claims 
Assistance Act of 2000 have been substantially complied with.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to the 
issue of entitlement to service connection for fibromyalgia.



II.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In the present case, the medical evidence reflects that the 
veteran was diagnosed with fibromyalgia during active 
service.  Results of an April 1997 Medical Evaluation Board 
(MEB) proceedings reflect that the veteran was found to 
manifest fibromyalgia syndrome and chronic fatigue with 
diffuse myofascial pain and inefficient sleep with onset in 
1995.  The April 1997 report indicated that the disability 
had not pre-existed service and had been incurred on active 
duty.  The Physical Evaluation Board (PEB) proceedings, dated 
in July 1997, confirmed the MEB findings.  The veteran was 
accordingly separated from active duty and placed on the 
temporary retired disability list (TDRL).

As required during her tenure on TDRL, the veteran underwent 
examination and treatment for her conditions.  These records 
include examinations done at VA Medical Centers (MCs), VA 
treatment records, and records of treatment provided by 
military health care facilities.

VA and non-VA treatment records reflect intermittent 
complaints of and treatment for symptoms of fibromyalgia, 
including joint pain, fatigue and inefficient sleep, and flu-
like symptoms with assessments and diagnoses of fibromyalgia 
and connective tissue disorder.  

A VA examination reported dated in August 1998 shows that the 
veteran then did not manifest enough trigger points to make a 
diagnosis of fibromyalgia.  Rather, the examiner recorded an 
impression of pain in the upper back, shoulders, hands, and 
left hip with no cause found, and fatigue likely secondary to 
insomnia.  

However, examination for TDRL conducted in January 2003 
reflects a diagnosis of fibromyalgia syndrome and notes that 
the veteran continues to have active flare ups despite 
stabilization on an exercise regime and accommodations by her 
employer.  The examiner commented:

[The veteran's] Fibromyalgia Syndrome 
remains an active problem characterized 
by daily pain and fatigue, however, her 
condition has stabilized with the 
stretching and exercise intervention that 
she continues to perform.  She is not 
currently requiring any medication for 
her sleep disruption and is not taking 
any analgesic medications for her 
musculoskeletal pain.  Her exercise 
regimen is fundamental to maintaining her 
level of physical function.  Her work 
hour flexibility has also provided for 
her to achieve an adequate amount of rest 
in the face of flares of her 
musculoskeletal syndrome.

The member was found to remain unfit for active duty military 
service, as she would require a permanent profile with duty 
limitations and limitations on her Army physical fitness 
test.

TDRL consults for asthma and migraines, conducted by the VAMC 
in January 2003, reflect medical histories positive for 
fibromyalgia.  Accordingly, a PEB report dated in February 
2003 recommended transfer from TDRL to permanent disability 
retirement from service.  The PEB findings show that this 
recommendation was based in part on a diagnosis of 
fibromyalgia manifested by fatigue, wide spread pain, 14 of 
18 tender points, non-restorative sleep and polyarthralgia 
essentially unchanged and stable.  The service department 
found that the disabilities which resulted in the veteran 
being found unfit for continued active service, including 
fibromyalgia, had been incurred in the line of duty and were 
not due to willful misconduct.

Service personnel records show that the veteran was 
permanently retired due to disability, effective in September 
2002.  

In October 2003, the veteran underwent VA examinations for 
various conditions, including neurology.  The report of 
neurology examination reflects that the physician reviewed 
the veteran's claims file and medical records.  The report 
notes normal strength in upper and lower extremities with 
normal cerebellar coordination and no atrophy, 
fasciculations, or involuntary movements.  Sensory testing 
revealed pinprick and vibration equally felt in all four 
extremities.  No abnormalities were noted in gait.  Reflexes 
were found to be 1+ in the upper extremities, and 2+ in the 
lower extremities, bilaterally.  Plantar reflexes were 
flexor.  Overall, the examiner found the neurological results 
to be normal.  However, the examiner did observe her to 
manifest pains in all different parts of the body and noted 
that the veteran had a condition of fibromyalgia which 
prescribed Prozac had only partially helped.  The veteran was 
also noted to be pregnant.

Similarly, an October 2003 the report of VA examination for 
respiratory conditions shows a diagnosis of fibromyalgia.  
The examiner noted that the veteran's claims file and medical 
records had been reviewed. 

In November 2003, the veteran underwent a VA fee-basis 
examination for internal medicine and rheumatology, including 
fibromyalgia.  The report shows that the veteran complained 
of general aching and fatigue, and described tender points by 
indicating them on a drawing depicting the joints of the 
body.  The pictorial rendering reflects pain in the neck and 
upper back including the shoulders, lower back, hips, and 
knees.  She stated that she had observed no swelling in her 
muscles or joints and that, despite fatigue and aching, she 
was able to perform her daily activities at home.  Other than 
having to cease playing rugby and high impact aerobics, she 
experienced no other limitations.

The report reflects objective findings of normal joints with 
good range of motion without pain or limitation, no objective 
arthritis, and good alignment.  The muscles also appeared 
normal absent obvious weakness or wasting.  There were no 
trigger points.  No gross neurological deficits were 
detected.  Gait was observed to be normal and limb movements, 
fluid.  There was no tremor or obvious muscle weakness or 
wasting.  The report shows the veteran is now pregnant.  The 
physician diagnosed no objective findings relative to aching 
muscles and joints and recorded the following comments:

I find no evidence for undifferentiated 
connective tissue disease or any immune 
disease, primary arthritis or primary 
muscle disease.  No lab investigation is 
needed for this.  Fibromyalgia is a 
diagnosis made on purely clinical grounds 
and any lab is either normal or non-
specific.  It may well be that she had 
more features of fibromyalgia earlier in 
her course.  I do not think she has 
active fibromyalgia at this time.

The examination was completed absent review of the veteran's 
claims file or medical records.

After review of the entire claims file, the Board finds the 
medical evidence establishes that the veteran manifests 
fibromyalgia that had its onset during her active service.  
MEB and PEB reports dated in April and July 1997 demonstrate 
that the veteran was found to have fibromyalgia during active 
service and, in part as a result of this diagnosis, 
separation from active service and placement on the TDRL was 
recommended.  PEB findings dated in February 2003 confirmed 
that the condition remained and continued to render the 
veteran unfit for duty such that she was permanently 
medically retired.  VA and non-VA treatment records, TDRL 
examinations, and VA examination reports document treatment 
for and diagnosis and assessment of this condition from her 
discharge from active service in 1997 to the present.  See 
Hampton v. Gober, 10 Vet. App. 481 (1997).

The Board acknowledges the November 2003 VA fee basis report 
did not find currently manifested signs of active 
fibromyalgia.  The Board notes that this examination was 
conducted without clinical testing and absent review of the 
veteran's medical records, including the previous MEB and PEB 
findings.  Therefore, the results of this examination cannot 
be probative.  A medical examiner must consider the records 
of prior medical examinations and treatment in order to 
ensure a fully informed opinion.  See Hampton v. Gober, 10 
Vet. App. 481 483 (1997); Schroeder v. Brown, 6 Vet. App. 
220, 225 (1994); Green (Victor) v. Derwinski, 1 Vet. App. 
121, 124 (1991) ("thorough and contemporaneous medical 
examination" is one that "takes into account the records of 
the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").  

In contrast, VA examination reports dated in October 2003-
conducted with review of the veteran's claims file-show 
continued observations by a neurological specialist of 
fibromyalgia with observations of pains and self report of 
poor sleep, and a diagnosis of fibromyalgia by report.  The 
February 2003 PEB likewise represents a study of VA, non-VA, 
and service department records accumulated while the veteran 
was TDRL.  These records include clinical and diagnostic 
tests which, as noted above, establish current diagnosis of 
fibromyalgia with onset during active service.  In analyzing 
and weighing the medical evidence before it, the Board finds 
that the February 2003 PEB findings and supporting medical 
evidence, and the October 2003 VA examination reports are 
more probative in establishing the veteran's current 
diagnoses, than the November 2003 VA fee basis report.  

After review of the entire record, the Board finds that the 
evidence supports the findings of a causal link between 
active service and the diagnosed fibromyalgia.  Accordingly, 
the Board finds that the medical evidence establishes that 
the veteran manifests fibromyalgia that is the result of her 
active service.  Service connection is therefore appropriate 
for fibromyalgia


ORDER

Service connection for fibromyalgia is granted.


REMAND

As above noted, in March 2003, the veteran submitted a notice 
of disagreement to the March 2003 rating decision that 
reduced the previous, 50 percent, disability evaluation for 
the service connected migraine headaches.  However, the RO 
has not had an opportunity to issue a statement of the case.  
When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2005) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).  In this regard, the appellant has not been 
provided a statement of the case regarding the issue of 
restoration of the 50 percent disability evaluation assigned 
the migraine headaches.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should issue an SOC regarding 
the issue of restoration of the 
previously assigned 50 percent evaluation 
for migraine headaches.  The appellant 
should be apprised of her right to submit 
a substantive appeal as to this issue and 
to have her claim reviewed by the Board.

2.  If a substantive appeal is received 
as to this issue, and after undertaking 
any other development deemed essential in 
addition to that specified above, the AMC 
should re-adjudicate the veteran's claim 
for restoration of the previously 
assigned 50 percent disability evaluation 
for migraine headaches.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


